Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 13-23 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the instant claims are allowable over the prior art of record, because the prior art is silent to a process for the degradation of at least one polymer of an alkene carbonate at a temperature of between 120°C and 270°C, comprising: a reaction under air of a primary amine with the at least one polymer which is a poly(alkene carbonate) polyol, the reaction depolymerizing the at least one polymer in order to obtain a non-polymeric degradation residue, wherein the reaction is carried out in an oven in communication with a stream of air exterior to the oven, the stream of air extracting the at least one poly(alkene carbonate) polyol as it is degraded.
the residue does not represent a degradation residue resulting from depolymerization of poly(alkene carbonate) polyol by a reaction with a primary amine at a temperature of between 120°C and 270°C. Thus, the claims are patentably distinct from the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722